Citation Nr: 0011598	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  96-16 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an evaluation greater than 20 percent for a 
right and left varicose vein disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1953 to March 
1956.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision by the Department of 
Veteran Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  That rating decision denied the benefits sought 
on appeal.



FINDINGS OF FACT

1.  All evidence necessary for the equitable disposition of 
the veteran's claim for an evaluation greater than 20 percent 
for a right and left varicose vein disability has been 
received.  

2.  Under the regulations in effect prior to January 12, 
1998, the veteran's varicose vein disability was manifested 
primarily by pain, and was mild to moderate in nature.  

3.  Pursuant to the regulations in effect subsequent to 
January 12, 1998, the veteran's varicose vein disability was 
manifested primarily by aching and fatigue in a leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of extremity or compression hosiery.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for a right and left varicose vein disability were not met 
prior to December 1998.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a Diagnostic Code 7120 (1994).

2.  The criteria for an evaluation in excess of 20 percent 
for a right and left varicose vein disability have not been 
met, at any time.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a Diagnostic Code 7120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a), that 
is, this claim is plausible.  He has not alleged that any 
records of probative value that may be obtained, and which 
were not already sought by VA or associated with his claims 
folder, are available.  The Board accordingly finds that the 
duty to assist him, as mandated by 38 U.S.C.A. § 5107(a), 
with regard to this claim has been satisfied.

The veteran was awarded service connection for a varicose 
vein disability in a rating action dated November 1963.  The 
RO noted that the veteran was assessed with bilateral 
varicose veins during his service, that his right leg was 
stripped, but that the left leg was assessed as minimal, and 
that it did not warrant stripping.   The RO then evaluated 
the veteran's bilateral vein disability as zero percent 
disabling.  The veteran's bilateral disability was next 
evaluated as 10 percent disabling from November 1987 to 
December 1998.  An April 1999 rating action assigned separate 
10 percent evaluations, effective from December 1998, for 
both the right and left lower extremities.  As indicated 
above, the veteran submitted this increased evaluation claim 
in July 1994.  He contends that his varicose vein disability 
is more severe that currently evaluated.  For the reasons and 
bases that follow, we find that the preponderance of the 
evidence is against his contentions, and that his claim must 
therefore be denied.

The severity of disabilities is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(hereinafter Schedule).  These criteria are based on the 
average impairment of earning capacity, 38 U.S.C.A. § 1155, 
and utilize separate diagnostic codes to identify the various 
disabilities.  38 C.F.R. Part 4.  A varicose vein disorder is 
contemplated by Diagnostic Code 7120.  

We note that the regulations pertaining to diseases of the 
arteries and veins were changed, effective January 12, 1998, 
and that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant should be applied unless provided 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  However, if the January 1998 amendment is found to 
be more favorable to the veteran in this case, that provision 
would apply to the periods from and after January 12, 1998, 
and the prior regulations would apply to the periods 
preceding January 12, 1998.  See VAOPGPREC 3-2000.  We 
determine that a review of each set of regulations in the 
adjudication of this case is helpful in this determination.  
See VAOPGPREC 11-97.

Prior to January 12, 1998, Diagnostic Code 7120 evaluated a 
mild or asymptomatic varicose vein disorder as zero percent 
disabling.  A moderate disorder, either bilateral or 
unilateral, with varicosities of superficial veins below the 
knees, with symptoms of pain or cramping on exertion, 
warranted a 10 percent rating.  

A moderately severe disorder, involving the superficial veins 
above and below the knee, with varicosities of the long 
saphenous, ranging in size from one to two centimeters in 
diameter, with symptoms of pain or cramping on exertion, and 
no involvement of the deep circulation, warrants a 30 percent 
evaluation for a bilateral disorder, and a 20 percent rating 
for a unilateral disorder.  A note following the rating 
indicates that severe varicosities below the knee, with 
ulceration, scarring, or discoloration, and painful symptoms, 
will be rated as moderately severe.  

A severe disorder, involving the superficial veins above and 
below the knee, with varicosities of the long saphenous, 
ranging over two centimeters in diameter, with marked 
distortion and sacculation, edema, and episodes of 
ulceration, but no involvement of the deep circulation, was 
evaluated as 50 percent disabling for a bilateral disorder, 
and as 40 percent disabling for a unilateral disorder.  

Finally, a pronounced disorder contemplated the findings of 
the severe disorder with secondary involvement of the deep 
circulation, as demonstrated by Trendelenburg's and Perthe's 
tests, with ulceration and pigmentation, as 60 percent 
disabling for a bilateral disorder, and 50 percent disabling 
for a unilateral disorder.  

The ratings in effect since January 12, 1998 contemplate a 
disorder manifested by intermittent edema of an extremity or 
aching and fatigue in a leg after prolonged standing or 
walking, with symptoms relieved by elevation of extremity or 
compression hosiery, as 10 percent disabling.  A 20 percent 
evaluation is contemplated by persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis pigmentation or eczema.  A 40 percent evaluation is 
contemplated by persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  A 60 
percent rating contemplates persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  A 100 percent rating is assigned where the 
following findings are attributed to the effects of varicose 
veins:  massive board like edema with constant pain at rest.  
A note following the ratings indicates that these evaluations 
are for involvement of a single extremity.  If more than one 
extremity is involved, each extremity is evaluated separately 
and combined using the bilateral factor.

The report of a VA compensation and pension examination, 
dated November 1994, reveals that the veteran complained of 
some weakness and swelling of his feet with persistent 
complaints.  The physical examination revealed that the 
veteran had mild to moderate varicosities of the right lower 
extremity.  The examiner also indicated, "On a grading 
system, I would grade him 2 out of 10, relatively mild in 
nature."  He had mild swelling of the extremity with a 2 cm 
difference on the calf, right greater than left.  There was 
no ankle edema, no evidence of any venous stasis disease, no 
history or findings of any venous stasis ulceration or skin 
breakdown.  The skin itself was warm and dry with good 
capillary refill.  The examiner noted under the Diagnosis 
section of the report: "As previously, probably congenital 
varicose veins, superficial in nature, mild to moderate 
degree of severity. Apparently this patient is re-applying 
for a re-rating.  I think if this gentleman has 10 percent 
service connected disability for his primary congenital 
varicosities, he is lucky and should be happy with that."  

A VA treatment record, dated September 1995, reveals that the 
veteran was assessed with varicose veins without lesions.  A 
December 1995 treatment record noted that the veteran was 
assessed with varicose veins. 

A July 1996 treatment record shows that the veteran was 
treated for residuals of a motor vehicle accident.  That 
record shows that the veteran was assessed with varicose 
veins, chronic, stable.  

The report of a December 1998 VA compensation and pension 
examination is of record, and notes that the veteran 
complained of fatigue, pain and cramps in both legs, right 
greater than left.  The physical examination revealed that 
the veteran wore stocking hose bilaterally, and that when he 
removed them, there was no edema.  There were varicose veins 
which were visible in both extremities, which extend 
significantly to below the ankles; however, this was 
reportedly more extensive on the right, basically covering 
the dorsum of both feet, right greater than left.  The 
veteran also had a few varicose veins on the calf muscle 
posteriority, bilaterally, right greater than left.  There 
was no eczema, stasis changes, or pigmentation.  Peripheral 
pulses were palpable in both lower extremities.  

A VA general surgery note, dated June 1999, shows that the 
veteran was seen for a colonoscopy, and that he was also 
complaining about claudication. 

A VA emergency room record, dated July 1999, reveals that the 
veteran complained of large veins in the right leg.  The 
examiner noted that there was no evidence of inflammation, 
and the diagnostic impression is listed as varicose veins.  

Because the new regulations were not effective until January 
12, 1998, even if they are more favorable to the veteran, 
they can only be applied after that date.  Thus, the old 
regulations apply to periods of disability prior to that 
date.  VAOPGPREC 3-2000. 

A.  The evaluation of veteran's bilateral varicose vein 
disability under the regulations in effect prior to January 
12, 1998.  

The evidence does not show the presence of a moderately 
severe disorder, involving the superficial veins above and 
below the knee, with varicosities of the long saphenous, 
ranging in size from one to two centimeters in diameter, with 
symptoms of pain or cramping on exertion, and no involvement 
of the deep circulation, so that a 30 percent evaluation is 
warranted for a bilateral disorder, or so a 20 percent 
evaluation is warranted for a unilateral disorder.

In fact, they show at best that the veteran manifested a 
moderate disorder, bilaterally.  The VA examiner in November 
1994 commented specifically on his level of disability and 
noted:  "As previously, probably congenital varicose veins, 
superficial in nature, mild to moderate degree of severity", 
and "On a grading system, I would grade him 2 out of 10, 
relatively mild in nature."  There was no ankle edema, no 
evidence of any venous stasis disease, no history or findings 
of any venous stasis ulceration or skin breakdown.  The skin 
itself was warm and dry with good capillary refill.  
Subsequent treatment records, dated September and December 
1995, reveal only that the veteran was assessed with varicose 
veins without lesions, and with varicose veins, respectively.

The regulations in effect prior to January 12, 1998 provide 
that a moderate disorder, either bilateral or unilateral, 
with varicosities of superficial veins below the knees, with 
symptoms of pain or cramping on exertion, warrant a 10 
percent rating.  The evidence does not show that a moderately 
severe disorder was manifested, with varicosities of the long 
saphenous, ranging in size from one to two centimeters in 
diameter, so that a 30 percent evaluation, for a bilateral 
disorder, or a 20 percent evaluation for a unilateral 
disorder, is warranted.  Thus, the RO appropriately evaluated 
the veteran's varicose vein disability during this period.  


B.  The evaluation of veteran's bilateral varicose vein 
disability under the regulations in effect subsequent to 
January 12, 1998.

As a preliminary matter, we note that the medical evidence 
shows that the veteran was not seen between July 1996 and 
December 1998 for his varicose vein disability.  The report 
of a December 1998 VA medical examination (VAME) shows that 
the veteran complained of fatigue, pain and cramps in both 
legs, right greater than left.  The physical examination 
revealed that the veteran wore stocking hose bilaterally, and 
that when he removed them, there was no edema.  There was no 
eczema, stasis changes, or pigmentation.  Peripheral pulses 
were palpable in both lower extremities.  The medical 
evidence shows that the veteran's disability most closely 
approximated a 10 percent evaluation, in each leg, pursuant 
to the ratings in effect since January 12, 1998.  Thus, the 
veteran's combined rating after application of the bilateral 
factor would be 20 percent under the new regulations.  
38 C.F.R. § 4.25, 4.26. 

However, the evidence does not show that separate 20 percent 
evaluations are warranted for either the veteran's right or 
left varicose vein disability under the January 1998 
regulations.  The examiner specifically found that there was 
no edema.  In addition, the evidence also did not show 
beginning stasis pigmentation or eczema.  Thus, the veteran's 
disability most closely approximates a combined 20 percent 
evaluation under the regulations in effect subsequent to 
January 12, 1998.  

We now must determine whether the regulations in effect prior 
to January 12, 1998 are more beneficial to the veteran.  

Again, those regulations provided that a moderate disorder, 
either bilateral or unilateral, with varicosities of 
superficial veins below the knees, with symptoms of pain or 
cramping on exertion, contemplated a 10 percent rating, and 
that a moderately severe disorder, involving the superficial 
veins above and below the knee, with varicosities of the long 
saphenous, ranging in size from one to two centimeters in 
diameter, with symptoms of pain or cramping on exertion, and 
no involvement of the deep circulation, was evaluated as 30 
percent disabling for a bilateral disorder, and 20 percent 
disabling for a unilateral disorder.  We determine that the 
veteran's bilateral disability for this period of time most 
closely approximated a 10 percent evaluation, pursuant to the 
criteria for a moderate disorder.  The evidence does not show 
that there were superficial veins with varicosities of the 
long saphenous, ranging in size from one to two centimeters 
in diameter, so that even a 20 percent evaluation could be 
assigned for a unilateral disorder under these criteria.  
Thus, the 30 percent evaluation for a moderately severe 
bilateral disorder, or a greater evaluation, is similarly not 
shown.  

Thus, as we determine that the intervening change is more 
favorable to the veteran, the January 12, 1998 provision is 
applicable for the periods of increased disability from and 
after the effective date of the regulatory change.  

We note that the RO found that the medical evidence first 
showed signs of an increase in the veteran's disability in 
the December 1998 VAME.  We agree.  VAOPGPREC 3-2000.  

Therefore, as indicated above, as an evaluation greater than 
20 percent for the veteran's varicose vein disability is not 
shown under either set of regulations, the preponderance of 
the evidence is against the veteran's claim for an increased 
evaluation, and it must be denied.  




ORDER

Entitlement to an evaluation greater than 20 percent for a 
right and left varicose vein disability is denied.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

